         Case 2:21-cv-01335-AC Document 6 Filed 08/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY KENNETH BONDERER,                           No. 2:21-cv-1335 AC P
12                       Plaintiff,
13            v.                                         ORDER
14    EL DORADO COUNTY JAIL, et al.,
15                       Defendants.
16

17          Plaintiff is a county prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. The court recently received a letter from plaintiff in which he stated that he had

19   “enclosed what’s left of [his] tooth” and requested that the court enter it as evidence. ECF No. 5.

20   It appeared to court staff who process mail that plaintiff had in fact attached his tooth or some

21   other object to the letter with a sticker. The letter and attached object have been returned to

22   plaintiff, and plaintiff is advised that he should not send evidence to the court, particularly non-

23   documentary evidence, as the court will not preserve or hold evidence on plaintiff’s behalf.

24          IT IS SO ORDERED.

25   DATED: August 19, 2021

26

27

28
